                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ADAM JOSEPH HUSCHKA,

         Plaintiff,
                                                  Case No. 19-cv-223-wmc
    v.

 ROCK COUNTY YOUTH SERVICES
 CENTER and MERCY HEALTH
 CLINIC,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.


         /s/                                                10/3/2019
         Peter Oppeneer, Clerk of Court                     Date
